
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R07-OAR-2015-0587; FRL 9940-98-Region 7]
        Approval of Missouri's Air Quality Implementation Plans; Early Progress Plan of the St. Louis Nonattainment Area for the 2008 Ozone National Ambient Air Quality Standard
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) is proposing to approve revisions to the State Implementation Plan (SIP) submitted by the State of Missouri consisting of the Early Progress Plan and motor vehicle emissions budgets (MVEBs) for volatile organic compounds (VOCs) and oxides of nitrogen (NOX) for the St. Louis Nonattainment area under the 2008 8-hour National Ambient Air Quality Standard (NAAQS). On August 26, 2013, EPA received from the Missouri Department of Natural Resources (MDNR) an Early Progress Plan for the St. Louis area showing progress toward attainment under the 2008 Ozone NAAQS. This submittal was developed to establish MVEBs for the St. Louis 8-hour ozone nonattainment area. This approval of the Early Progress Plan for the St. Louis 8-hour ozone nonattainment area fulfills EPA's requirement to act on the MDNR SIP submission and to formalize that the MVEB is approved, and when considered with the emissions from all sources, demonstrates progress toward attainment from the 2008 base year through a 2015 target year. EPA found these MVEBs adequate for transportation conformity purposes in an earlier action on March 5, 2014.
        
        
          DATES:
          Comments on this proposed action must be received in writing by February 16, 2016.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R07-OAR-2015-0587, to http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from Regulations.gov. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e. on the web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Steven Brown, Environmental Protection Agency, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219 at 913-551-7718, or by email at brown.steven@epa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, EPA is approving the state's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as final those parts of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the rules section of this Federal Register. Again, please note that EPA found these MVEBs adequate for transportation conformity purposes in an earlier action (March 5, 2014, 79 FR 12504).
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Carbon monoxide, Incorporation by reference, Intergovernmental relations, Lead, Nitrogen dioxide, Ozone, Particulate matter, Reporting and recordkeeping requirements, Sulfur oxides, Volatile organic compounds.
        
        
          Dated: December 23, 2015.
          Mark Hague,
          Regional Administrator, Region 7.
        
      
      [FR Doc. 2016-00426 Filed 1-13-16; 8:45 am]
      BILLING CODE 6560-50-P
    
  